            Case 1:21-cr-00360-DLF Document 14 Filed 07/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :
                                                  :   Case No. 1:21-cr-00360 (DLF)
              v.                                  :
                                                  :   VIOLATION:
 BRITTIANY ANGELINA DILLON,                       :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building
                   Defendant.                     :   and Grounds)


                             SUPERSEDING INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, BRITTIANY ANGELINA

DILLON willfully and knowingly engaged in disorderly and disruptive conduct in United States

Capitol and its grounds with the intent to impede, disrupt, and disturb the orderly conduct of a

session of Congress and either House of Congress, and the orderly conduct in the U.S. Capitol

building of a hearing before or any deliberation of, a committee of Congress or either House of

Congress.

       (Disorderly Conduct in a Capitol Building and Grounds, in violation of Title 40, United
       States Code, Section 5104(e)(2)(D))

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793

                                    By:
                                            MICHAEL J. ROMANO
                                            IL Bar No. 6293658
                                            Trial Attorney, Detailee
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone No. (202) 307-6691
                                            michael.romano@usdoj.gov
